Bell, Chief Judge.
1. The trial court granted the condemnee’s motion for new trial. Within ten days from the date of the entry of this order, the trial judge signed a certificate which stated that immediate review "may” be had rather than using the statute’s word "should” be had. Ga. L. 1968, pp. 1072, *1791073 (Code Ann. §6-701 (a2)). This certificate substantially complies with the law. The motion to dismiss is denied.
Argued September 9, 1970
Decided January 11, 1971.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Richard L. Chambers, Assistant Attorney General, Robert E. Sherrell, Deputy Assistant Attorney General, for appellant.
Dubignon Douglas, for appellees.
2. This is the first grant of a new trial on the general grounds and one special ground. This being the case, the only question we will consider is whether the verdict was demanded by the law and the evidence. Queen v. State Hwy. Dept., 100 Ga. App. 190 (110 SE2d 541); Goodyear Tire &c. Co. v. Johnson, 117 Ga. App. 278 (160 SE2d 211). An examination of the transcript shows a definite conflict in the evidence as to the value of the land taken and the consequential damages to the land not taken. The evidence therefore did not demand the verdict.

Judgment affirmed.


Quillian and Whitman, JJ., concur.